UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2510


IRIS MCCLAIN,

                    Debtor - Appellant,

             v.

THE BANK OF NEW YORK MELLON, f/k/a The Bank of New York, f/k/a JP
Morgan Chase Bank, successor in interest to JPMorgan Chase Bank, N.A.; as
Trustee, for GSMPS Mortgage Loan Trust 20032, Mortgage PassThrough
Certificates, Series 20032 And Its Assignees And/Or Successors In Interest and
Wells Fargo Home Mortgage; WELLS FARGO BANK, N.A.,

                    Creditors - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-03397-TDC)


Submitted: April 4, 2019                                          Decided: April 8, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Iris McClain, Appellant Pro Se. Sarah E. Meyer, WOMBLE BOND DICKINSON (US)
LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Iris McClain appeals the district court’s orders dismissing her bankruptcy appeal

for lack of jurisdiction pursuant to Fed. R. Bankr. P. 8002, and denying her motion to

alter or amend the judgment pursuant to Fed. R. Civ. P. 59(e). McClain v. The Bank of

N.Y. Mellon, No, 8:17-cv-03397-TDC (D. Md. Apr. 30, 2018; Dec. 11, 2018). We have

reviewed the record and find no reversible error. Accordingly, we grant leave to proceed

in forma pauperis and affirm for the reasons stated by the district court. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2